Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the personal area network wireless communication protocol" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the personal area network wireless communication protocol" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "performing the compression" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-16, 18-23, and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gigi (U.S. Patent No. 7,050,967).
In regard to claim 1, Gigi discloses a source device configured to process audio data (Fig. 1, encoder 1), the source device comprising: 
a memory configured to store at least a portion of the audio data (an input sampled audio signal in a signal processing device, column 2, lines 58-64); and 
one or more processors coupled to the memory (signal processor, column 4, lines 20-26), and configured to: 
obtain a current indication representative of a current level of a current block of the audio data (a codec mode signal indicating the bit allocation for a current input signal is determined, column 3, lines 16-32); 
obtain a previous indication representative of a previous level of a previous block of the audio data (an estimated value of the previous sample is determined, column 2, lines 58-64); 
perform, based on the current indication and the previous indication, level estimation to obtain a level estimate indication representative of an estimate of the level of the current block of the audio data (a quantization step size is determined based on the quantized error determined from the estimated value of the previous sample and the current codec mode which determines the bit allocation, column 3, lines 16-32); and 


In regard to claim 2, Gigi discloses the one or more processors are further configured to perform bit allocation with respect to a portion of the audio data that includes the current block to obtain a bit allocation identifying a number of bits allocated to the portion of the audio data that includes the current block (the codec mode signal determines the bit allocation for the current blocks of audio data, column 3, lines 16-23), and 
wherein the current indication includes the bit allocation (the codec mode signal determines the bit allocation, column 3, lines 16-23).

In regard to claim 3, Gigi discloses the one or more processors are further configured to: 
apply a filter to the audio data to obtain a plurality of filtered portions of audio data (preprocessor 3 comprises an FFT to generate frequency domain signals, column 2, lines 46-54), and 
perform bit allocation with respect to one of the plurality of filtered portions of the audio data that includes the current block to obtain a bit allocation identifying a number of bits allocated to the one of the plurality of filtered portions of the audio data that includes the current block (the codec mode signal determines the bit allocation for the current blocks of audio data, column 3, lines 16-23), 
wherein the current indication includes the bit allocation (the codec mode signal determines the bit allocation, column 3, lines 16-23).



In regard to claim 5, Gigi discloses the one or more processors are configured to: 
perform, based on the previous indication, level estimation to obtain the level estimate indication (the step size for a sample at time n+1 is determined based on the previous sample at time n, column 3, lines 24-45); 
compare, after obtaining the level estimate indication, the current indication to a threshold (see Figs. 3A-3F, the quantization level for a sample at time n dependent upon cmax, where cmax is determined according to the bit allocation, is compared to step size adaptation threshold tables 3A-3F, column 4, lines 4-19 and column 3, lines 16-34); and 
increase, when the current indication is greater than or equal to the threshold, the level estimate indication (the quantization step size scale factor is increased when the quantization level is above a threshold defined in tables 3A-3F, column 4, lines 4-19).
	
	In regard to claim 6, Gigi discloses the level estimate indication comprises a quantization step size, and wherein the one or more processors are configured to perform, based on the quantization step size, quantization with respect to the current block to obtain the bitstream (quantization is performed based on a quantization step size, column 3, lines 24-29).

In regard to claim 11, Gigi discloses a method of processing audio data, comprising:

obtaining a previous indication representative of a previous level of a previous block of the audio data (an estimated value of the previous sample is determined, column 2, lines 58-64); 
performing, based on the current indication and the previous indication, level estimation to obtain a level estimate indication representative of an estimate of the level of the current block of the audio data (a quantization step size is determined based on the quantized error determined from the estimated value of the previous sample and the current codec mode which determines the bit allocation, column 3, lines 16-32); and 
performing, based on the level estimate indication, compression with respect to the current block of the audio data to obtain a bitstream (a quantizer determines an output code representing the encoded error signal which forms a bitstream transmitted to the decoder, column 2, lines 58-65).

In regard to claim 12, Gigi discloses performing bit allocation with respect to a portion of the audio data that includes the current block to obtain a bit allocation identifying a number of bits allocated to the portion of the audio data that includes the current block (the codec mode signal determines the bit allocation for the current blocks of audio data, column 3, lines 16-23), and 
wherein the current indication includes the bit allocation (the codec mode signal determines the bit allocation, column 3, lines 16-23).

In regard to claim 13, Gigi discloses applying a filter to the audio data to obtain a plurality of filtered portions of audio data (preprocessor 3 comprises an FFT to generate frequency domain signals, column 2, lines 46-54), and 

wherein the current indication includes the bit allocation (the codec mode signal determines the bit allocation, column 3, lines 16-23).

In regard to claim 14, Gigi discloses the filter comprises a subband filter, and wherein the plurality of filtered portions comprises a plurality of subbands (preprocessor 3 comprises an FFT to generate subband frequency domain signals, column 2, lines 46-54).

In regard to claim 15, Gigi discloses performing, based on the previous indication, level estimation to obtain the level estimate indication (the step size for a sample at time n+1 is determined based on the previous sample at time n, column 3, lines 24-45); 
comparing, after obtaining the level estimate indication, the current indication to a threshold (see Figs. 3A-3F, the quantization level for a sample at time n dependent upon cmax, where cmax is determined according to the bit allocation, is compared to step size adaptation threshold tables 3A-3F, column 4, lines 4-19 and column 3, lines 16-34); and 
increase, when the current indication is greater than or equal to the threshold, the level estimate indication (the quantization step size scale factor is increased when the quantization level is above a threshold defined in tables 3A-3F, column 4, lines 4-19).
	
	In regard to claim 16, Gigi discloses the level estimate indication comprises a quantization step size, and wherein the one or more processors are configured to perform, based on the quantization step 

	In regard to claim 18, Gigi discloses a sink device configured to process a bitstream representative of audio data (Fig. 1, decoder 5), the sink device comprising: 
	a memory configured to store at least a portion of the bitstream (decoder receives bitstream 11, column 2, line 66 to column 3, line 8); and 
	one or more processors coupled to the memory (signal processor, column 4, lines 20-26), and configured to: 
	obtain, from the bitstream, a current indication representative of a current level of a current block of the audio data represented by the bitstream (a codec mode signal determining a bit allocation is received, column 3, lines 16-23); 
	obtain a previous indication representative of a previous level of a previous block of the audio data represented by the bitstream (a predicted value s(n-1) is determined by the decoder, column 3, lines 2-4); 
	perform, based on the current indication and the previous indication, level estimation to obtain a level estimate indication representative of an estimate of the level of the current block of the audio data represented by the bitstream (a quantization step size is determined based on the quantized error determined from the estimated value of the previous sample and the current codec mode which determines the bit allocation, column 3, lines 16-32); and 
	perform, based on the level estimate indication, decompression with respect to the current block of the audio data represented by the bitstream to obtain a decompressed version of the current block of the audio data (a decompressed signal s(n) is determined by the decoder, column 3, lines 9-15).


	wherein the current indication includes the bit allocation (the codec mode signal determines the bit allocation, column 3, lines 16-23).

	In regard to claim 20, Gigi discloses the portion of the audio data includes a filtered portion of a plurality of filtered portions of the audio data (frequency domain signals from an FFT, column 2, lines 46-54).
	
	In regard to claim 21, Gigi discloses the plurality of filtered portions comprises a plurality of subbands (frequency domain signals from an FFT, column 2, lines 46-54).

In regard to claim 22, Gigi discloses the one or more processors are configured to: 
perform, based on the previous indication, level estimation to obtain the level estimate indication (the step size for a sample at time n+1 is determined based on the previous sample at time n, column 3, lines 24-45); 
compare, after obtaining the level estimate indication, the current indication to a threshold (see Figs. 3A-3F, the quantization level for a sample at time n dependent upon cmax, where cmax is determined according to the bit allocation, is compared to step size adaptation threshold tables 3A-3F, column 4, lines 4-19 and column 3, lines 16-34); and 


In regard to claim 23, Gigi discloses the level estimate indication comprises a quantization step size, and wherein the one or more processors are configured to perform, based on the quantization step size, inverse quantization with respect to the current block of the audio data represented by the bitstream to obtain the decompressed version of the current block (quantization is performed based on a quantization step size, column 3, lines 24-29; and the decoder performs inverse quantization to generate audio signal s(n), column 2, line 66 to column 3, line 15). 

	In regard to claim 25, Gigi discloses a method of processing a bitstream of representative audio data, the method comprising: 
	obtaining, from the bitstream, a current indication representative of a current level of a current block of the audio data represented by the bitstream (a codec mode signal determining a bit allocation is received, column 3, lines 16-23); 
	obtaining a previous indication representative of a previous level of a previous block of the audio data represented by the bitstream (a predicted value s(n-1) is determined by the decoder, column 3, lines 2-4); 
	performing, based on the current indication and the previous indication, level estimation to obtain a level estimate indication representative of an estimate of the level of the current block of the audio data represented by the bitstream (a quantization step size is determined based on the quantized error determined from the estimated value of the previous sample and the current codec mode which determines the bit allocation, column 3, lines 16-32); and 


	In regard to claim 26, Gigi discloses obtaining a bit allocation identifying a number of bits allocated to a portion of the audio data represented by the bitstream that includes the current block (the codec mode signal determines the bit allocation for the current blocks of audio data, column 3, lines 16-23), and 
	wherein the current indication includes the bit allocation (the codec mode signal determines the bit allocation, column 3, lines 16-23).

	In regard to claim 27, Gigi discloses the portion of the audio data includes a filtered portion of a plurality of filtered portions of the audio data (frequency domain signals from an FFT, column 2, lines 46-54).
	
	In regard to claim 28, Gigi discloses the plurality of filtered portions comprises a plurality of subbands (frequency domain signals from an FFT, column 2, lines 46-54).

In regard to claim 29, Gigi discloses performing, based on the previous indication, level estimation to obtain the level estimate indication (the step size for a sample at time n+1 is determined based on the previous sample at time n, column 3, lines 24-45); 
comparing, after obtaining the level estimate indication, the current indication to a threshold (see Figs. 3A-3F, the quantization level for a sample at time n dependent upon cmax, where cmax is 
increasing, when the current indication is greater than or equal to the threshold, the level estimate indication (the quantization step size scale factor is increased when the quantization level is above a threshold defined in tables 3A-3F, column 4, lines 4-19).

In regard to claim 30, Gigi discloses the level estimate indication comprises a quantization step size, and wherein the performing the compression comprises performing, based on the quantization step size, inverse quantization with respect to the current block of the audio data represented by the bitstream to obtain the decompressed version of the current block (quantization is performed based on a quantization step size, column 3, lines 24-29; and the decoder performs inverse quantization to generate audio signal s(n), column 2, line 66 to column 3, line 15). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-10, 17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gigi, in view of Orescanin (U.S. Patent Application Pub. No. 2018/0035246).
In regard to claims 7 and 17, Gigi discloses a transceiver configured to transmit the bitstream to a sink device (the output bitstream is transmitted to a decoder, column 2, lines 64-66).
	Gigi does not expressly transmitting in accordance with a wireless communication protocol.
	Orescanin discloses transmitting ADPCM encoded audio in accordance with a wireless communications protocol (encoded audio signals are transmitted over a wireless link, paragraphs [0024] and [0026]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to transmit the bitstream in accordance with a wireless communications protocol, because wireless audio channels “have become popular as personal audio devices for various reasons such as aesthetic appeal and ease of use”, as taught by Orescanin (paragraph [0014]).

	In regard to claim 8, Gigi does not disclose a wireless communication protocol.
	Orescanin discloses the wireless communication protocol comprises a personal area network wireless communication protocol (Bluetooth, paragraph [0023]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a personal area network wireless communication protocol, because wireless audio channels “have become popular as personal audio devices for various reasons such as aesthetic appeal and ease of use”, as taught by Orescanin (paragraph [0014]).

	In regard to claim 9, Gigi does not disclose a wireless communication protocol.
	Orescanin discloses the personal area network wireless communication protocol comprises a Bluetooth® wireless communication protocol (Bluetooth, paragraph [0023]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a Bluetooth® wireless communication protocol, because wireless audio 

	In regard to claim 10, Gigi does not disclose a wireless communication protocol.
	Orescanin discloses the personal area network wireless communication protocol comprises a Bluetooth® wireless communication protocol operating according to the advance audio distribution profile (Bluetooth using A2DP profile, paragraph [0023]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a Bluetooth® wireless communication protocol operating according to the advance audio distribution profile, because wireless audio channels “have become popular as personal audio devices for various reasons such as aesthetic appeal and ease of use”, as taught by Orescanin (paragraph [0014]).

	In regard to claim 24, Gigi discloses a transceiver configured to receive the bitstream (the output bitstream is received by a decoder, column 2, lines 64-66).
	Gigi does not expressly receiving in accordance with a wireless communication protocol.
	Orescanin discloses receiving ADPCM encoded audio in accordance with a wireless communications protocol (encoded audio signals are transmitted over a wireless link, paragraphs [0024] and [0026]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to receive the bitstream in accordance with a wireless communications protocol, because wireless audio channels “have become popular as personal audio devices for various reasons such as aesthetic appeal and ease of use”, as taught by Orescanin (paragraph [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Geiger et al. and Schreiner et al. disclose additional methods of level adjustment.  Chen, Teh et al., and Chakravarthy et al., disclose additional methods of adaptive quantization. Lin, Osada, Honda et al., Bhaskar, and Mahieux et al. disclose additional methods of adaptive quantization in ADPCM systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616.  The examiner can normally be reached on W: 12-4, Th: 9-3, F: 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BLA 1/14/21
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656